928 A.2d 539 (2007)
283 Conn. 909
STATE of Connecticut
v.
Juan Fernando RAMIREZ.
Supreme Court of Connecticut.
Decided July 17, 2007.
James B. Streeto, special public defender, in support of the petition.
James A. Killen, senior assistant state's attorney, in opposition.
The defendant's petition for certification for appeal from the Appellate Court, 101 Conn.App. 283, 921 A.2d 702 (2007), is denied.
KATZ and VERTEFEUILLE, Js., did not participate in the consideration or decision of this petition.